DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 02 August 2021, with respect to the rejection of claim 19 under 35 U.S.C. 102(a)(1) as being anticipated by Quate have been fully considered and are persuasive.  The rejection of claim 19 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 02 August 2021, with respect to the rejection of claims 1 and 4-18 under 35 U.S.C. 112(a), 35 U.S.C. 112(b), 35 U.S.C. 112(d), 35 U.S.C. 102(a)(1), and 35 U.S.C. 103(a) have been fully considered in view of the amendments presented and are persuasive.  The rejections of claims 1 and 4-18 have been withdrawn.

Allowable Subject Matter
Claims 1 and 4-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the prior art of record fails to teach and/or suggest an electroacoustic device comprising, in combination with the other recited elements, a support overlapping the substrate, acoustically coupled with the substrate, and made of at least one material different from a substrate material, such that when the fluid medium is provided on the support, the volume acoustic wave propagates in the support before reaching the fluid medium.

With regards to claim 19, the prior art of record fails to teach and/or suggest an electroacoustic device comprising a piezoelectric substrate, at least two first electrodes of inverse polarity arranged on the substrate and defining with the substrate a swirling wave transducer, the at least two first electrodes comprising respective tracks spiraling around a same center, and being configured for generating a swirling ultrasonic surface wave in the substrate, and at least two second electrodes of inverse polarity arranged on the substrate and defining with the substrate a precursor wave transducer, the at least two second electrodes being configured to generate in the substrate a precursor ultrasonic wave which is unfocused and is different form the swirling ultrasonic surface wave.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855